Citation Nr: 1700685	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, claimed as secondary to  type 2 diabetes mellitus (diabetes).

2.  Entitlement to increases in the (50 percent prior to August 11, 2008, and 70 percent from that date) "staged" ratings assigned for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for diabetes.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

6.  Entitlement to an effective date prior to February 6, 2012, for the assignment of an 80 percent rating for glaucoma.

7.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH) or a special home adaptation grant 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to June 1969.  These matters are before the Board of Veteran's Appeals (Board) on appeal from September 2013 (glaucoma rating effective date), October 2012 (SAH), and August 2010 (all other issues) rating decisions by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In January 2016 these matters were remanded for additional development.

The issues of entitlement to SAH and to increased ratings for PTSD, peripheral neuropathy of both lower extremities, and diabetes are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.
FINDINGS OF FACT

1.  Cataracts were not manifested in service, and there is no competent evidence that such disability is related to an event, injury, or disease in service or was caused or aggravated by a service-connected disability.

2.  The Veteran's informal claim for an increased rating for his service-connected glaucoma was received October 11, 2011. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral cataracts is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  An earlier effective date of October 11, 2011 is warranted for the award of an 80 percent rating for glaucoma.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155 (2014), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Regarding the matter of service connection for bilateral cataracts, VA's duty to notify was satisfied by the May 2011 statement of the case (SOC); the matter was readjudicated in October 2012, May 2014, and May 2016 supplemental SOCs (SSOCs).  Regarding the matter of the effective date for the award of an 80 percent rating for glaucoma, VA's duty to notify was satisfied by a May 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).
At the hearing before the undersigned, the Veteran was advised of the criteria governing service connection and effective dates, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  The AOJ arranged for eye examinations (addressing glaucoma and cataracts) in January 2009 (with August 2010 addendum) and August 2012 (with March 2013 and April 2016 addenda).  The Board finds that, taken together, the VA opinions and addenda contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board acknowledges that no medical opinion was sought regarding the Veteran's assertion that his cataracts are due to head trauma during active service.  As discussed in more detail below, there is no competent (medical) evidence suggesting there may be a link between such disability and a blow to the head during service.  Consequently, a VA medical opinion to address the possibility of such etiology is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require an examination).

As additional pertinent treatment records were sought and the necessary medical opinion evidence was obtained, the Board finds that there has been substantial compliance with the January 2016 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Correspondence from the Veteran received in August 2016 appeared to be an unfulfilled Freedom of Information Act (FOIA) request.  In November 2016 correspondence, upon being notified that the FOIA request would be honored, the Veteran stated that he did not want the request filled and requested that the Board make an immediate decision on his appeal.  Consequently, the Board considers the outstanding FOIA request withdrawn.

The record as it stands includes adequate competent evidence to decide these matters.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service connection is also warranted for any disability that is proximately due to or a result of a service connected disability.  38 C.F.R. § 3.310.  Briefly, the elements of a successful secondary service connection claim are evidence of: a current disability (for which secondary service connection is sought); a disability already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

An August 1999 private treatment record notes bilateral nuclear sclerosis, but no diabetic retinopathy.  A November 2004 VA eye examination revealed 1+ nuclear sclerosis bilaterally; there was no evidence of diabetic retinopathy.  October 2005 and January 2006 private treatment records note nuclear sclerosis, but are silent for diabetic retinopathy.  A July 2006 VA treatment record notes bilateral cataracts that were not visually significant; monitoring was recommended.  The optometrist noted a prior injury to the right side of the head and reported that disc pallor affected only the left eye.  

On August 2006 VA eye examination, the examiner noted 1+ nuclear sclerosis bilaterally.  A September 2007 VA treatment record notes a history of right-sided head trauma, 1+ nuclear sclerotic cataracts, and no diabetic retinopathy.  December 2007 and August 2008 VA treatment records note that the Veteran's cataracts were 2+ and becoming visually significant; he was negative for diabetic retinopathy.   
A claim of service connection for cataracts (as a possible secondary disability) was inferred by the AOJ from the Veteran's January 2009 claim seeking an increased rating for glaucoma.  (See August 2010 rating decision.)  On January 2009 VA eye examination, the diagnosis was moderate (2+) age-related nuclear sclerosis (cataracts) bilaterally; there was no opinion regarding etiology.  The examiner noted that there was no background diabetic retinopathy.  June 2009, April 2010, and April 2011VA treatment records note 2+ cataracts and no evidence of retinopathy.  A September 2009 private treatment record notes 2+ nuclear sclerosis but no diabetic retinopathy.

On May 2010 VA diabetes examination, the examiner noted there was no evidence of retinopathy.  In an August 2010 addendum to the June 2009 VA eye examination, the examiner opined that the Veteran's cataracts were most likely caused by normal age-related changes to the lenses based on consideration of the Veteran's age and the absence of diabetic retinopathy.  (The examiner appears to have been provided inaccurate facts regarding when the Veteran's cataracts became manifest.  However, the opinion does not reference or rely on the inaccurate facts and, thus, it is not based on an inaccurate factual predicate.)  

A September 2011 private treatment record notes 1-2+ nuclear sclerosis and silent regarding diabetic retinopathy.

April and May 2012 VA treatment records note mild diabetic retinopathy; the clinician did not explain the basis for this diagnosis.  Although those records were co-signed by ophthalmologists, it appears that they were by clinicians without particular expertise in eye disorders.  March, April, July, and August 2012 private ophthalmology treatment records note bilateral cataracts but are negative for retinopathy.  A June 2012 VA treatment record (by an optometrist and student optometrist) notes that a diabetic funduscopic eye examination was done on that date and no diabetic retinopathy was found.

On August 2012 VA eye examination, the examiner noted 2+ cataracts, but concluded that there was no evidence of diabetic retinopathy.  

In August 2012 correspondence the Veteran and his wife asserted that they were told by "Dr. Shaw" that (a) the (documented) blow to the head during active service "could possibly be" the cause of the Veteran's visual impairment and that (b) glaucoma was the cause of the Veteran's vision disability.  In separate correspondence received that month, the Veteran asserted that his cataracts are either secondary to a blow to the head in service or a complication of his service-connected diabetes.  

In November 2012 correspondence, Dr. H. Shaw stated that he examined the Veteran in August 2012, and that the examination revealed advanced glaucoma, bilateral cataracts, and possibly preexisting traumatic optic neuropathy in the right eye.  In a March 2013 addendum to the August 2012 VA examination report, the examiner opined that the Veteran's visual impairment was due to his glaucoma, not his cataracts.  The examiner acknowledged that cataracts can impair visual acuity, but explained that the Veteran's visual acuity impairment is greater than what would result from 2+ visually significant cataracts.  In January 2014 correspondence Dr. H. Shaw suggests that the Veteran's glaucoma could be related to traumatic optic neuropathy related to an incident in service.  

A March 2014 private treatment record notes diabetes without ocular manifestation and bilateral cataract.  Additional VA and private treatment records document the progression of the Veteran's bilateral cataracts, but are silent for signs of diabetic retinopathy or any relevant etiological opinions.

In June 2015 hearing testimony before the undersigned, the Veteran indicated that he had never asked his doctors whether his cataracts are related to his diabetes, and that no medical professional had ever indicated that was the etiology for the cataracts.  (See hearing transcript, pages 24-25.)

In an April 2016 VA addendum opinion, a VA examiner explained that the Veteran's cataracts are of similar severity to those in individuals of similar age who do not have diabetes, and that diabetes may cause cortical changes to the lenses, but that such were not seen on examination of the Veteran.  The examiner opined that the Veteran's diabetes neither caused nor aggravated his cataracts.
It is not in dispute that the Veteran has nuclear sclerosis cataracts (see January 2009 VA examination), that he hit his head during active service (see September 1968 STR), or that he has a diagnosis of diabetes (which is service-connected).  Likewise, he does not allege (and the record does not otherwise indicate) that his cataracts first manifested in active service.  What remains to be determined is whether the Veteran's cataracts are nonetheless related to an incident in service (i.e., hitting his head) or to a service-connected disability (glaucoma).

The etiology of the Veteran's cataracts is a medical question.  The Veteran has not indicated that he (or his wife) has the necessary training or expertise to competently opine on the matter.  See 38 C.F.R. § 3.159; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Regarding the theory that the Veteran's cataracts are related to a blow to the head during active service, the Board notes that there is no competent (medical) evidence suggesting such etiology.  

The Board acknowledges the August 2012 correspondence from the Veteran and his wife, in which they report that they were told by "Dr. Shaw" that the Veteran's visual impairment is due, in part, to the in-service blow to the head.  While they are competent to report what they were told by medical professionals, subsequent correspondence from Dr. H. Shaw is clear that he believes the blow to the head could cause visual impairment as a result of optic neuropathy; he does not opine that the blow to the head caused the Veteran's cataracts, a separately diagnosed disability.  To the extent that the Veteran and his wife allege that they were told by Dr. Shaw that his cataracts are related to a head injury in service, such testimony is inconsistent with the subsequent correspondence from Dr. Shaw and is not credible evidence in support of the Veteran's claim.  

Regarding the theory that the Veteran's cataracts are secondary to his glaucoma, the negative VA nexus opinions of record were based on examination of the Veteran and review of the claims file and considered both causation and aggravation; considered collectively, the Boards finds them probative evidence weighing against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Veteran acknowledged during the Board hearing that he was unaware of any medical evidence to the contrary; no such nexus evidence appears in the record.  

The Board acknowledges that the negative nexus opinions were premised on a finding of no diabetic retinopathy, and that VA treatment records from April and May 2012 show findings of mild diabetic retinopathy.  However, those evaluations were apparently not conducted by ophthalmologists, provide no explanation for the findings, and are contradicted by the numerous private and VA evaluations of record, to include March, April, July, and August 2012 private ophthalmology treatment records and a diabetic funduscopic eye examination conducted in June 2012 (just one month after the May 2012 VA treatment record).  Thus, the Board finds that the April and May 2012 findings are contradicted by the large volume of VA and private evaluations, to include contemporaneous examination (by specialized personnel) that concluded there was no diabetic retinopathy and finds that they do not alter the probative value of the VA examinations of record.

In summary, the nexus opinions of record do not support the Veteran's claim, and there is no competent/credible evidence to the contrary.  The Board finds that the preponderance of the evidence is against this claim, and that the appeal in this matter must be denied.

Earlier Effective Date

At the outset, the Board notes that matter of the rating currently assigned for glaucoma (80 percent) is not at issue; the matter on appeal is limited to the effective date of that (increased) rating.

The effective date of an award on a claim for increased rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  

The Veteran's initial claim for an increased rating for glaucoma (based on worsening) was received on October 11, 2011.  However, a January 27, 2011 Board decision granted an increased rating of 60 percent-but no higher-for the glaucoma.  That decision was not appealed further; consequently, the "look-back" period in this matter is limited to January 26, 2011 (less than one year).  

On October 11, 2011, VA received written correspondence from the Veteran, dated October 4, 2011, in which he asserted that his glaucoma had worsened.

An April 2011 VA treatment record notes the Veteran's report that he had not experienced any recent visual changes.  Visual acuity at that time was bare light perception in the right eye and 20/40 in the left eye.  There was possible progression in the contracture of the visual field of the left eye since a May 2007 visual field examination, but no visual field measurements were conducted at that time.  A May 2011 private treatment record notes evaluation of visual fields; however, that evaluation was not in accordance with 38 C.F.R. § 4.77, and the results were not recorded on a standard Goldmann chart.  

On February 6, 2012, the Veteran called VA to initiate a claim of increased rating for glaucoma. 

The September 2013 rating decision on appeal RO granted an increased (to 80 percent) rating based on findings on 2012 and 2013 VA examinations, and assigned an effective date of February 6, 2012, based on the Veteran's call to VA on that date.  The 80 percent rating was based on light perception only in the right eye and a combination of (60 percent) visual field impairment (average contracture to 20.625 degrees) and (40 percent) visual acuity impairment (far vision corrected to 20/50) in the left eye, in accordance with 38 C.F.R. §§ 4.25 and 4.77(c). 

In his October 2013 notice of disagreement, the Veteran requested an earlier effective date of October 4, 2011, for the increased 80 percent rating for glaucoma.  In the May 2014 SOC, the RO continued to assert that the Veteran did not initiate a claim of increased rating for glaucoma prior to February 6, 2012.  

The record is clear that the Veteran submitted an informal claim of increase for glaucoma that was received by VA on October 11, 2011, and which, under the version of the pertinent regulation in effect at that time, could be considered as the effective date for the increase to 80 percent.  See 38 C.F.R. § 3.155.  The 80 percent increase was granted following VA examination requested as a result of his claim of increase.  Thus, the Board finds that an earlier effective date of October 11, 2011, is warranted for the increase to 80 percent for service-connected glaucoma.  

The Board acknowledges that the Veteran requested an effective date of October 4, 2011, the date he signed his informal claim.  However, the governing regulation states that the effective date shall, generally, be the latter of the date a claim is received or the date entitlement arose.  38 C.F.R. § 3.400.  The informal claim was received on October 11, 2011; there is no basis in law for granting an earlier effective date based solely on the date of signature.  

The Board has considered whether an effective date prior to October 11, 2011, is warranted under the "look-back" provisions of 38 C.F.R. § 3.400(o)(2) and concludes that it is not.  In April 2011, the Veteran denied any change in visual disability.  Clinical review noted possible worsening since 2007, but did not suggest a factually ascertainable increase (to a compensable level) since January 27, 2011.  Visual field testing in May 2011 was not in accordance with VA regulation and, thus, does not supply the factual data necessary to determine whether the Veteran's glaucoma had worsened to a compensable degree; thus, it is not factually ascertainable that an 80 percent rating is warranted as of that date.  As there is no other pertinent evidence of record, the Board concludes that an effective date prior to receipt of the Veteran's informal claim for increase (October 11, 2011) is not warranted.  The Board notes that this is consistent with the Veteran's request in his notice of disagreement (i.e., there is no argument of record for an effective date prior to October 11, 2011).  


ORDER

Service connection for bilateral cataracts is denied.

An earlier effective date of October 11, 2011 is granted for the assignment of an 80 percent rating for glaucoma, subject to the regulations governing payment of monetary awards.


REMAND

PTSD

In the January 2016 remand, the Board noted that the period under consideration extends back to January 7, 2008, and noted that the record suggested potentially pertinent private treatment, records of which were not associated with the claims file.  In April 2016 correspondence, VA requested that the Veteran provide releases for any private treatment records, to specifically include the Vet Center.  The Veteran did not provide the requested releases.  However, in (subsequent) April 2016 he (re)submitted documentation indicating that private treatment was received from Drs. S.G. and A.K. during the period on appeal.  He also stated that he was continuing to receive treatment at the Vet Center in Greenville, South Carolina.  

Records of psychiatric treatment during the period on appeal are clearly pertinent (and may be critical) evidence in a claim for increase, and must be secured for the record.  On remand, the Veteran should be asked to provide releases for records of psychiatric/psychological treatment from Drs. S.G. and A.K. and the Vet Center.  (The Veteran is advised that a governing regulation, 38 C.F.R. §  3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)

[The Board notes that it appears that Dr. S.G. is no longer at the address listed on the evidence supplied by the Veteran (or, as stated by the Veteran, in Florida), but is now at 707 E. Main Street, Spartanburg, South Carolina, 29302.  It also appears that Dr. A.K. is now affiliated with the W.G. (Bill) Hefner VA Medical Center in Salisbury, North Carolina.]

On April 2016 VA examination, the examiner stated, without further comment, that the Veteran had intermittent inability to perform activities of daily living.  It is not clear from the examination report whether such impairment flows from the Veteran's service-connected PTSD or from his other, physiological, disabilities, such as visual impairment (which the medical record suggests may separately cause such impairment.)  Furthermore, a May 2016 opinion by another VA examiner did not discuss any difficulties with activities of daily living.  If and only if the requested releases/private treatment records are received, a new examination to resolve the discrepancy would be necessary.  (Conversely, an examination would not be necessary if the Veteran fails to respond and the matter is not processed as abandoned under 38 C.F.R. § 3.158(a)). 

Diabetes

On April 2016 VA examination, the examiner diagnosed diabetic peripheral neuropathy of both upper extremities.  The AOJ has not yet considered (in the first instance) whether the Veteran is entitled to separate compensable ratings for peripheral neuropathy of the upper extremities.  As that matter has not been resolved, the Board is unable to consider the rating for diabetes-which must encompass all symptoms not separately compensated-at this time.  The matters are inextricably intertwined, and the matter of the rating assigned for diabetes must be deferred pending resolution of the question of separate ratings for peripheral neuropathy of the upper extremities (which are considered part of his request for an increased rating).  

Peripheral Neuropathy of Both Lower Extremities

The record contains conflicting and contradictory evidence regarding the severity and etiology of the Veteran's lower extremity symptoms and impairment.  (See, e.g., March 2011 VA examination (noting normal gait); August 2012 lay statement (asserting 3-4 "paralysis" incidents daily); November 2012 VA treatment record (noting Veteran's denial of gait instability or weakness); January 2013 private treatment record (noting intermittent balance problems and gait abnormality possibly due to multiple causes); July 2013 DRO hearing testimony (asserting difficulty walking and with balance); January 2014 VA examination (uses cane and has balance problems); March 2014 VA examination (difficulty standing is due to foot lesions); April 2015 VA mental health treatment record (noting no gait abnormality or use of assistive devices); June 2015 VA inpatient treatment record (noting steady gait and low risk of falls); January 2016 VA mental health treatment record (gait steady with no tremor)).  

Furthermore, in its January 2016 remand, the Board requested that the examiner indicate whether the Veteran's peripheral neuropathy requires the use of assistive devices.  The April 2016 VA examination is silent as to the use of assistive devices.  As the April 206 VA examiner did not fully respond to the questions posed in the January 2016 remand, and did not resolve the conflicting lay and clinical evidence of record, remand for a new examination is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  

SAH

In his May 2012 application for SAH benefits, the Veteran asserted entitlement based on visual impairment.  The record suggests that entitlement is not warranted on such basis.  (See, e.g., August 2015 RO hearing transcript (Veteran's testimony that his vision is sufficient for driving.))  However, the record also suggests entitlement to SAH benefits under an alternate theory, as related to peripheral neuropathy of the lower extremities.  (See, e.g., June 2015 Board hearing transcript (Veteran's testimony that he trips due, in part, to his peripheral neuropathy) and October 2012 VA social work note (Veteran's assertion that he requires SAH due to sciatic damage.))  Consequently, the matter of entitlement to SAH is inextricably intertwined with the matter of the ratings assigned for peripheral neuropathy of the lower extremities (remanded herein) and must be deferred pending resolution of those claims.

Finally, the record suggests that the Veteran continues to receive VA treatment for the disabilities at issue.  Records of ongoing treatment for disabilities for which increased ratings are sought are clearly pertinent (and may be critical) evidence in claims for increase (to include for SAH), and must be obtained.  Notably, VA records are constructively of record. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain private treatment records from Dr. S.G. [located at 707 E. Main Street, Spartanburg, South Carolina, 29302], Dr. A.K. [now at the W.G. (Bill) Hefner VA Medical Center in Salisbury, North Carolina], the Greenville, South Carolina, Vet Center, and any other private treatment providers.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and afford him opportunity to complete it.

 If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. §  3.158(a).

2.  In addition, updated records of VA treatment for the disabilities at issue must be associated with the record.

3.  After the development sought above is completed (and only if additional clinical records are received), the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist who has not previously examined the Veteran to assess the current severity of his service-connected PTSD.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of psychiatric symptoms found.  The report should include discussion of any additional psychiatric symptoms not previously noted and any increase in the severity of PTSD symptoms since January 7, 2008.  In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for ratings for mental disability in excess of 50 percent (prior to August 11, 2008,) and 70 percent (from that date), as well as any other symptoms of similar gravity found on examination/in the record, but not listed in the rating criteria.  If a symptom noted is/was present, note its severity and frequency.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning and identify whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case). 
The examiner should also specifically comment on any discrepancies between the psychiatric disability picture presented by VA treatment records/examination reports, that portrayed by private treatment records/opinions, and that provided in lay testimony from the Veteran and his friends/family, to include comment on the April 2016 VA examiner's findings that the Veteran has an intermittent inability to perform activities of daily living and a May 2014 VA treatment record (noting, inter alia, that complaints were incongruent with clinical presentation).  
.
The examiner must explain the rationale for all opinions, citing to supporting factual data. 

4.  The AOJ should also arrange for the Veteran to be examined by a neurologist to determine the nature, frequency, and severity of his service-connected peripheral neuropathy of the bilateral lower extremities.  The Veteran's entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed. 

Based on review of the record and interview and examination of the Veteran, the examiner should provide responses to the following:

(a)  Please identify all symptoms associated with the Veteran's peripheral neuropathy of the right and left lower extremities, noting their severity, frequency, and duration.  Please distinguish, to the extent possible, symptoms associated with the Veteran's service-connected peripheral neuropathy from those associated with other disabilities (see, e.g., January 2013 private neurology report ((noting multiple possible etiologies for some symptoms)) and identify whether, when, and to what extent the symptoms and functional impairment due to neuropathy have worsened during the period on appeal (if such is the case). 

(b)  Please indicate whether the Veteran has complete or incomplete paralysis of any pertinent nerve(s) in either lower extremity; the specific nerve(s) involved should be clearly identified in the report.  If there is incomplete paralysis in any pertinent nerve of either lower extremity, the examiner should indicate whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy in degree.  The examiner must explain the rationale for this assessment.

(c)  Please indicate whether the peripheral neuropathy results in the loss of use of a lower extremity such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions (and address and reconcile the conflicting evidence of record, detailed (in part) above), as appropriate.

5.  The AOJ should then review the record, arrange for any additional development suggested by the record (e.g., an upper extremity neurological examination, if necessary), determine whether separate ratings are warranted for peripheral neuropathy of upper extremities, and readjudicate (under 38 C.F.R. §  3.158(a) for PTSD, if applicable) the claims remaining on appeal.  If any remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the psychiatric records releases sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply to the issue of PTSD, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


